UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PATRICIA H. RICKS,                      
                 Plaintiff-Appellant,
                 v.
ABBOTT LABORATORIES,
              Defendant-Appellee,              No. 02-2196

                 v.
DOREEN G. BLAKE,
                            Movant.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 J. Frederick Motz, District Judge.
                        (CA-00-1290-JFM)

                      Submitted: May 20, 2003

                      Decided: May 30, 2003

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Camilla C. McKinney, LAW OFFICES OF CAMILLA C. MCKIN-
NEY, Washington, D.C., for Appellant. Henry Morris, Jr., Anne L.
Milem, ARENT, FOX, KINTNER, PLOTKIN & KAHN, P.L.L.C.,
Washington, D.C., for Appellee.
2                   RICKS v. ABBOTT LABORATORIES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Patricia H. Ricks appeals the district court’s order denying her
motion to reopen her civil action in which she alleged Abbott Labora-
tories ("Abbott Labs") wrongly discriminated against her because of
her race, sex, and age, and retaliated against her for engaging in pro-
tected activity, in violation of Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e to 2000e-17 (2000), the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634
(2000), and 42 U.S.C. § 1981 (2000). The district court granted in
part and denied in part Abbott Labs’ motion for summary judgment.
The parties thereafter engaged in mediation with a magistrate judge.
Following mediation, the district court entered an order stating it had
been advised by the parties that the action had been settled. The court
dismissed the action without prejudice, allowed the parties to move
for good cause within thirty days to reopen the action if settlement
was not consummated, and stated if no party moved to reopen, the
dismissal would be with prejudice.

   Ricks filed a pro se motion to reopen alleging the settlement had
not been consummated and further efforts would be futile. After per-
mitting Ricks’ counsel to withdraw, the district court found the parties
reached a binding settlement and denied Ricks’ motion to reopen.

   This Court reviews the district court’s factual findings for clear
error and its determination to enforce a settlement agreement for
abuse of discretion. See Hensley v. Alcon Labs., Inc., 277 F.3d 535,
541-42 (4th Cir. 2002).* While the district court has the inherent

   *While the procedural posture of this case is a motion to reopen the
case, rather than a motion to enforce the settlement, we conclude the
standard of review remains the same. See Dankese v. Defense Logistics
Agency, 693 F.2d 13, 15 (1st Cir. 1982) (reviewing Fed. R. Civ. P. 60(b)
motion to reopen action after settlement for abuse of discretion).
                    RICKS v. ABBOTT LABORATORIES                       3
authority to enforce a settlement agreement, to exercise its power, the
district court must find a complete settlement had been reached and
be able to determine the terms and conditions of that settlement. Id.
at 540-41. "If there is a factual dispute over the existence of an agree-
ment, over the authority of attorneys to enter into the agreement, or
over the agreement’s terms, the district court may not enforce a settle-
ment agreement summarily." Id. at 541 (emphasis in original) (foot-
note omitted). Instead, the district court must hold a plenary
evidentiary hearing to resolve the dispute. Id. (quoting Millner v. Nor-
folk & W. Ry. Co, 643 F.2d 1005, 1009 (4th Cir. 1981)).

   We have thoroughly reviewed the parties’ briefs, the joint appen-
dix, and the district court order. Because the parties do not agree
either as to whether the oral agreement reached during the unrecorded
mediation was binding or as to the terms of the agreement, we con-
clude the district court abused its discretion by failing to hold an evi-
dentiary hearing to resolve those issues. Accordingly, we vacate the
district court’s order and remand for further proceedings consistent
with this opinion. We deny Ricks’ request that we direct that proceed-
ings on remand be assigned to a different district court judge. See
United States v. North Carolina, 180 F.3d 574, 582-83 (4th Cir. 1999)
(stating standard). We further deny the parties’ respective motions to
strike portions of each other’s briefs. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                        VACATED AND REMANDED